DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 10 December 2021 has been entered; claims 1-11 and 14-19 remain pending, of which claims 11 and 14-19 were previously withdrawn. 

Response to Arguments
Applicant’s arguments, see Pages 6-8 of the Remarks, filed 10 December 2021, with respect to the 103 rejections of claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 USC 103 has been withdrawn in light of Applicant’s amendments to the claims.  Additionally, the Examiner withdraws the Restriction Requirement and the withdrawn claims are rejoined herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina Mangelsen on 16 December 2021.
The application has been amended as follows: 
Regarding Claim 1: within line 6, please replace “agent forming” with “agent configured to form”; and within line 19, after “module” inserting “ in a second amalgamation module”. 
Claim 4: within line 1, please replace “further comprising a second” with “comprising the second”.
Regarding Claim 11, please replace the entire claim with: 
A method for examining a fluid sample comprising mercury, the method comprising: 
connecting the first filter module, the first amalgamation module, the reduction module, optionally the second amalgamation module, and the first capture module of claim 1 to obtain the modular mercury speciation device of claim 1;
flowing the fluid sample comprising mercury through the device of claim 1 such that the fluid sample contacts the first filter module, the first amalgamation module, the reduction module, the second amalgamation agent, and the first capture module, thereby separating elemental mercury, inorganic and ionic mercury, and organic mercury of the sample from one another.
Regarding Claim 14: please cancel it. 
Regarding Claim 15: within line 2, please replace “plurality of modules” with -first filter module, the first amalgamation module, the reduction module, the second amalgamation module when present, and the first capture module-.
Regarding Claim 16: within line 2, please replace “plurality of modules” with -first filter module, the first amalgamation module, the reduction module, the second amalgamation module when present, and the first capture module-.
Regarding Claim 17: within line 2, please replace “plurality of modules” with -first filter module, the first amalgamation module, the reduction module, the second amalgamation module when present, and the first capture module-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        16 December 2021